Simmons, C. J.
1. Where certain books of account were left, prior to the trial of the case, in the room in which the jury consulted, without the knowledge or consent of either party or the judge, and it is> not alleged in the motion for new trial and does not elsewhere appear in the record that the books were read by the jury, or that they contained matter which could influence the jury in making their verdict against the movant: Held, that this affords no ground for a new trial.
2. There was no error in the admission of evidence, nor in the refusal to givethe.charge requested. The evidence authorized the verdict, and the court below did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.